DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 9-14 are allowed.
The closest prior art, US Pub. 2017/0110564, discloses a first electrode and a second electrode arranged laterally on a substrate, and a 2D material layer is formed on the substrate having a first region and a second region.  However, the prior art differs from the present invention because the prior art fails to disclose a first layer including a first metal from the first electrode and a second layer including a second metal from the second electrode, and a portion of the first layer covers a portion of a top surface of the first electrode.
The following is an examiner’s statement of reasons for allowance: 
Claim 9 recites a lateral semiconductor heterojunction on the substrate between the first and second electrodes, wherein the lateral semiconductor heterojunction comprises laterally arranged first and second layers, and wherein the first layer includes the first metal and the second layer includes the second metal, wherein a portion of the first layer covers a portion of a top surface of the first electrode.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        January 9, 2022